Citation Nr: 1639771	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO. 00-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.

2. Entitlement to service connection for residuals of a hepatitis A vaccination. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1996 to February 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Jurisdiction over this appeal currently lies with the VA RO in Buffalo, New York.

In March 1999, the Veteran and his parents testified at a pre-decisional hearing at the Jackson RO. A copy of the hearing transcript is associated with the claims file. 

In August 2004 and July 2009, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is needed. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In July 2009, the Board remanded the appeal to afford the Veteran several VA examinations. As the Veteran was then incarcerated, the Board requested that:  the appeal be held in abeyance until the Veteran's release, the examinations to be scheduled at the correctional facility, or the case referred to VA examiners for review of the appeal without an in-person examination of the Veteran. 


The Veteran was released on parole in July 2010. In February 2011, an attempt was made to schedule the Veteran for the requested examinations, but the Veteran did not report for the examinations. However, it appears the Veteran was re-incarcerated at that time and remained so until his release in January 2013. In February 2016, another attempt was made to schedule the Veteran for the requested examinations, but the Veteran did not respond to the RO's attempted coordination and did not report for the examinations. Notice of the examinations was sent to an address in St. Johnsville, New York. Additional correspondence sent to the same address, however, was returned as undeliverable. 

While the exact whereabouts of the Veteran appear to be unknown, the last contact with the Veteran is found in a December 2013 VA treatment record from the VA Medical Center (VAMC) in El Paso, Texas. This treatment record reflects that the Veteran moved to Las Cruces, New Mexico, two-to-three months prior and had recently been discharged from a private psychiatric care facility in El Paso. It does not appear that an attempt to locate the Veteran in or around the greater El Paso area has been made. 

The Board had requested that if scheduling the Veteran for VA examinations was not possible, the case should be referred to appropriate VA examiners for a medical opinion without an in-person examination. As VA examinations were not performed nor medical opinions obtained, a remand is needed for additional development prior to adjudication. 

Regarding the claim of service connection for an acquired psychiatric disorder, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5). However, the DSM-IV governs all applications for benefits received by VA or that were pending before the AOJ prior to August 4, 2014. The RO certified the Veteran's appeal to the Board in June 2000; therefore, the acquired psychiatric claim is governed by DSM-IV. Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder must also be considered using the DSM-IV criteria.


Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records from the El Paso VAMC dated after December 2013. 

2. An attempt must be made, in collaboration with the Veteran's representative, to obtain the Veteran's updated mailing address. If the Veteran is unable to be located, the AOJ should place a statement in the record documenting the steps taken to locate the Veteran. 

3. If the Veteran is located, request that he identify and secure any relevant private medical records that are not in the claims file, to specifically include treatment records from the University Behavioral Health Hospital in El Paso, Texas. Attempt to obtain any records identified by the Veteran and associate these records with the claims file. 

4. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder. IF THE VETERAN CANNOT BE LOCATED, REFER THE CASE TO A VA EXAMINER FOR AN APPROPRIATE, LONGITUDINAL FILE REVIEW. In either case, the entire electronic claims file, including a copy of this Remand, must be made available to, and reviewed by, the VA examiner.

Based upon a review of the relevant evidence of record and history provided by the Veteran, if located, the VA examiner should identify all acquired psychiatric disorders by diagnosis using either the DSM-IV or DSM-5 diagnostic criteria. 

For any acquired psychiatric diagnosis provided, the VA examiner is asked to provide the following opinion:

Did the Veteran's acquired psychiatric disorder begin during service, or is it otherwise related to active service?

In rendering the above opinion, the examiner must review the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Service medical and personnel records reflect that in May 1997 the Veteran entered into an alcohol and drug abuse prevention and control program. In September 1997, the Veteran was classified as a rehabilitation failure and was removed from the program due to continued substance abuse.



*An October 1997 service examination report reflects a normal psychiatric evaluation. 

*In a November 1998 statement, the Veteran indicated that he began to develop depressive symptoms during service due to marital strife and financial difficulties. The Veteran indicated that he would self-medicate through use and abuse of alcohol.

*A November 1998 private hospital psychiatric admission record indicates that the Veteran reported an 18-month history of depressive and manic symptoms. The Veteran identified marital infidelity as the life stressor that led to his depressive symptoms. Following examination, the private clinician indicated that the Veteran presented with a history of psychosocial stressors including marital problems, feeling that the military "did not treat him right," and polysubstance drug use/abuse. The clinician provided provisional diagnoses of bipolar disorder, hypomania, and polysubstance dependence. The subsequent discharge summary record reflects diagnoses of bipolar I disorder and polysubstance abuse.

*Upon VA examination in December 1998, the Veteran reported the onset of psychological symptoms during service for which he sought treatment in addition to receiving alcohol abuse counseling. Following examination, the VA examiner diagnosed bipolar I disorder, and crack cocaine, cannabis, and alcohol abuse and dependence.

*During the March 1999 RO hearing, the Veteran and his father testified that the onset of the Veteran's psychological symptoms began during service. The Veteran indicated that the symptoms began as a result of his relationship with his wife and the stress involved with the hepatitis vaccinations. He indicated that he sought treatment during service, but that the treatment records appear to be missing. The Veteran reported self-medicating with alcohol and drugs, which led to disciplinary action from his superiors and rehabilitation counseling.

*In an April 1999 addendum medical opinion, the VA examiner opined that "although symptoms described by the [Veteran's] father, i.e., 'laughing and talking very odd and doing strange things,' may have been a form of psychosis[,] it is not certain that these symptoms were not the result of substance abuse." The VA examiner added that the Veteran was not psychotic upon examination, and otherwise gave no history of psychosis not associated with substance use.

*In June 1999, the Veteran was hospitalized with a diagnosis of bipolar disorder. In July 1999, the Veteran was referred for psychological examination for clarification of the appropriate diagnosis. The Veteran identified marital strife as a result of infidelity while he was stationed in Germany. The Veteran reported heavy alcohol and drug abuse during his military service. Following examination, the VA clinician diagnosed alcohol dependence, cannabis abuse, cocaine dependency in early full remission, and mixed personality disorder with borderline and antisocial traits; the VA clinician indicated that the Veteran did not meet the full diagnostic criteria for bipolar disorder. 

*In a January 2000 statement, the Veteran indicated that his psychological symptoms began during service. He identified marital discord, various vaccinations, and overall declining physical health as life stressors that precipitated his symptoms.

*VA and private treatment records dated between 1999 and 2013 reflect recurrent psychological treatment for various mental health disorders, including bipolar disorder, adjustment disorder, personality disorders, and substance abuse disorders. These records also reflect multiple in-patient psychological hospitalizations. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. Schedule the Veteran for (an) appropriate VA examination(s) to determine the nature and etiology of any disability acquired as a result of hepatitis A 

6. vaccinations. . IF THE VETERAN CANNOT BE LOCATED, REFER THE CASE TO A VA EXAMINER FOR AN APPROPRIATE, LONGITUDINAL FILE REVIEW. In either case, the entire electronic file, including a copy of this Remand, must be made available to, and reviewed by, the VA examiner(s). If the Veteran is present for the examination(s), all appropriate tests, studies, and consultation, including any pertinent diagnostic imaging, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, if available, physical examination, if available, and sound medical principles, the VA examiner(s) should offer the following opinion:

At any point during the appeal period (November 1998 to the present), has the Veteran demonstrated a current disability that is the related to the in-service vaccinations for hepatitis A?

In rendering the above opinion, the examiner must review the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:




*Service treatment records reflect that the Veteran was administered two rounds of hepatitis A vaccinations. The first round occurred in August 1996, and the second occurred in February 1997.

*A September 1996 service treatment record reflects the Veteran reported a three-day history of fever, stomach cramps, and diarrhea. The service clinician diagnosed acute gastroenteritis.

*A March 1997 service treatment record reflects that the Veteran presented with a persistent cough. The Veteran reported a history of recurrent bronchitis since February 1996, and reported smoking one-half to one pack of cigarettes per day.

*In a February 1998 statement, received by VA in November 1998, the Veteran reported receiving a hepatitis A, hepatitis B, and flu vaccinations. The Veteran reported that two weeks following the vaccinations, he developed pneumonia, a fever of 103 degrees, loss of breath, chest pain, and leg cramps. In a December 1998 statement, the Veteran further contended that the pneumonia was the result of the vaccinations, and that he has a current respiratory disability that is directly related to the in-service pneumonia. See also March 1999 RO Hearing Transcript pp. 14-15.

*In December 1998, the Veteran submitted a copy of a drug information sheet for VAQTA, a hepatitis A vaccine. On this drug information sheet, the Veteran highlighted the following known adverse reactions: fever equal to or greater than 102 degrees, abdominal pain, diarrhea, upper respiratory infection, bronchial restriction, asthma, and wheezing. Additionally, the Veteran highlighted the warning that "individuals who develop symptoms suggestive of hypersensitivity after an injection of VAQTA should not receive further injections of the vaccine." See also March 1999 RO Hearing Transcript pp. 15-16.

*A February 1999 private treatment record indicates that the Veteran reported respiratory problems beginning in August 1996, which he attributed to a hepatitis A vaccination. The Veteran indicated that shortly after the vaccination he developed a fever, abdominal cramps, and recurrent respiratory tract infections. Upon examination, the private physician noted occasional fatigue particularly with exertion, persistent cough, and dyspnea upon exertion; the Veteran denied recent fever, current gastrointestinal symptoms, or neurological symptoms. Following examination, the private physician diagnosed asthma and "possible reaction to a previous hepatitis vaccine."

*In a November 1999 statement to the Veteran's Congressman, a Congressional Liaison from the Department of the Army indicated that possible side effects of the hepatitis A and anthrax vaccines include fever, abdominal pain, upper respiratory tract infection, pharyngitis, and nasal congestion; these side effects usually present within 14 days of the injection. The Liaison indicated that the 



Veteran did not report any such side effects during the 14-day period after the injections. 

*In a January 2000 statement, the Veteran indicated that two weeks after each hepatitis A vaccination, he developed side effects including gastroenteritis, lung and head congestion, and psychological symptoms. The Veteran indicated that his physical condition then quickly deteriorated, which led to depression, self-medication with alcohol, and eventual discharge from active duty. 

*In a February 2002 statement, the Veteran attributed his lung problems, mental problems, and pain in his shoulder, chest, and neck, to the in-service vaccinations. 

*A March 2002 VA treatment record reflects that the Veteran reported neck and arm pain as a result of anthrax and hepatitis A vaccinations. 

*A December 2003 VA neurology treatment record reflects the presence of cerebral lesions and seizures, which the VA physician opined were likely due to cocaine use. The Veteran's father indicated his belief that the lesions were the result of "the anthrax vaccine." 

*In a January 2004 statement, a VA physician indicated that "apparently, following [the in-service] vaccinations, [the Veteran] developed fever and pneumonia, the type of illness, which left him with susceptibility to frequent infections, and a very emotionally labile personality."

*In February 2004, the Veteran submitted internet documents regarding Churg-Strauss Syndrome, noting that his symptomatology matches the typical clinical presentation. The Veteran also submitted internet documents regarding vasculitis and vaccine-induced demyelination.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

7. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




